Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2017

                             No. 04-16-00738-CV & 04-16-00723

            IN RE FE EXPRESS, LLC AND FRANCISCO JAVIER BERNAL,

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER

        Appellants’ motion for extension of time to file their reply brief is granted. We
order the reply brief due July 28, 2017.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk